DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 04 have been entered. Claims 1-17, and 19-21 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Grey (US 2018/0210205).
Regarding claim 1, Grey discloses a display system (see Fig 3) comprising: a display module (see Fig 3; Para [0001]); and an optical system that receives light from the display module and that redirects the light in a first direction (see Fig 3; Para [0048]; light is redirected via input and output gratings H0, H1, and H2 out of the device towards a user), wherein the optical system includes an input coupler, an output coupler, and a waveguide that propagates the light along a second direction (see Fig 3; Para [0048]; an input grating H0 propagates light down the waveguide 12 to an output grating H1 and H2), the output coupler comprising: a grating medium (see Fig 3; Para [0048]; grating H2 is superimposed on H1 in the same medium), a first light-redirecting element configured to redirect the light in a third direction and in the first direction (see Fig 8-12; Para [0051-0053]; first grating H1 redirects light in a third direction/ +y direction and in a first direction out of the waveguide), and a second light-redirecting element that overlaps the first light-redirecting element and that is configured to redirect the light in a fourth direction opposite the third direction and in the first direction (see Fig 8-12; Para [0051-0053]; first grating H2 redirects light in a fourth direction/ -y direction and in a first direction out of the waveguide), wherein the first and second light-redirecting elements are superimposed in a same volume of the grating medium (see Fig 3; Para [0048]; grating H2 is superimposed on grating H1). 
Regarding claim 2, Grey discloses the display system defined in claim 1 (see Fig 3), wherein the first light-redirecting element is configured to redirect the light that was redirected by the second light- redirecting element in the fourth direction in the first direction (see Fig 11; Para [0053]; grating H1 diffracts light from grating H2 out of waveguide).
Regarding claim 3, Grey discloses the display system defined in claim 2 (see Figs 3), wherein the second light-redirecting element is configured to redirect the light that was redirected by the first light- redirecting element in the third direction in the first direction (see Fig 8; Para [0051]; grating H2 diffracts light from grating H1 out of waveguide). 
Regarding claim 12, Grey discloses the display system defined in claim 1 (see Fig 3), wherein the first and second light-redirecting elements are embedded in the waveguide (see Fig 3; Para [0048]; H1 and H2 are embedded in waveguide 12).
Regarding claim 19, Grey discloses a display system (see Fig 3) comprising: a display module that emits light; a waveguide that propagates the light in a first direction; and an output coupler that couples the light out of the waveguide in a second direction (see Fig 3; Para [0048]; waveguide 12 propagates light from H0 down to output gratings H1 and H2), the output coupler comprising: a grating medium; a first set of diffraction gratings configured to diffract a first portion of the light in a third direction (see Fig 8; Para [0051]; grating H1 diffracts light into a zero order 0R and a first diffracted order 1R which is in a negative y direction), and a second set of diffraction gratings overlapping the first set of diffraction gratings and configured to diffract a second portion of the light in a fourth direction opposite the third direction (see Fig 11; Para [0053]; grating H2 diffracts light into a zero order 0R and a first diffracted order 1R which is in a positive y direction), wherein the first set of diffraction gratings is configured to diffract the second portion of the light diffracted by the second set of diffraction gratings in the second direction (see Fig 11; Para [0053]; grating H1 diffracts light from grating H2 out of waveguide), wherein the second set of diffraction gratings is configured to diffract the first portion of the light diffracted by the first set of diffraction gratings in the second direction (see Fig 8; Para [0051]; grating H2 diffracts light from grating H1 out of waveguide), and wherein the first and second light-redirecting elements are superimposed in a same volume of the grating medium (see Fig 3; Para [0048]; grating H2 is superimposed on grating H1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grey (US 2018/0210205) in view of Ayres (US 2018/0252869, of record).
Regarding claim 4, Grey discloses the display system defined in claim 3. Grey does not disclose wherein the first light-redirecting element comprises a first set of partially-reflective mirrors at a first orientation and wherein the second light-redirecting element comprises a second set of partially-reflective mirrors at a second orientation that are interleaved among the first set of partially-reflective mirrors. Grey and Ayres are related because both disclose display systems. 
Ayres discloses a display system (see Fig 1) wherein the first light-redirecting element comprises a first set of partially-reflective mirrors at a first orientation (Ayres: see Fig 4; Para [0105-0088] grating structure, 405-a, reflects light in a similar way to a partially mirror at a first orientation) and wherein the second light-redirecting element comprises a second set of partially-reflective mirrors at a second orientation that are interleaved among the first set of partially-reflective mirrors (Ayres: see Fig 4; Para [0110-0112]; grating structure 405- b reflects light similar to a partial mirror and is set at a second orientation as well as being interleaved among the first set of partially reflective mirrors in grating structure 405). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Grey with wherein the first light-redirecting element comprises a first set of partially-reflective mirrors at a first orientation and wherein the second light-redirecting element comprises a second set of partially-reflective mirrors at a second orientation that are interleaved among the first set of partially-reflective mirrors of Ayres for the purpose of improving the partially-reflective capabilities of the device so as to better select for specific wavelengths of light. 
Regarding claim 5, Grey discloses the display system defined in claim 3. Grey does not disclose wherein the first light-redirecting element comprises a first set of volume holograms. Grey and Ayres are related because both disclose display systems. 
Ayres discloses a display system (see Fig 1) wherein the first light-redirecting element comprises a first set of volume holograms (Ayres: see Fig 4; Para [0106-111]; first light element comprises a first volume hologram). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Grey with wherein the first light-redirecting element comprises a first set of volume holograms of Ayres for the purpose of improving the partially-reflective capabilities of the device so as to better select for specific wavelengths of light. 
Regarding claim 6, Grey in view of Ayres discloses the display system defined in claim 5 (Ayres: see Fig 1), wherein the second light-redirecting element comprises a second set of volume holograms (Ayres: see Fig 4; Para [0111- 0113]; second light redirecting element, 410-b, consists of a volume hologram). 
Regarding claim 7, Grey in view of Ayres discloses the display system defined in claim 6 (Ayres: see Fig 1), wherein each of the volume holograms in the first set comprises index of refraction variations oriented in a first direction (Ayres: see Fig 4; Para [0091, 0106-109]; 410-a shows k-space diagram of first hologram which comprises an index of refraction variations in a first direction) and wherein each of the volume holograms in the second set comprises index of refraction variations oriented in a second direction that is different from the first direction (Ayres: see Fig 4; Para [0091, 0111-0113]; 410- b shows k-space diagram of second hologram which comprises an index of refraction variations in a second direction). 
Regarding claim 8, Grey in view of Ayres discloses the display system defined in claim 6 (Ayres: see Fig 1), wherein the first and second sets of volume holograms comprise reflection holograms (Ayres: see Fig 5; Para [0099-0106]; holograms described comprise reflection holograms in 410-a and 410-b). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grey (US 2018/0210205) in view of Ayres (US 2018/0252869, of record) as applied to claim 6 above, and further in view of Waldern (US 2020/0026074, of record). 
Regarding claim 9, Grey in view of Ayres discloses the display system defined in claim 6 (see Fig 1). Grey in view of Ayres does not disclose wherein the first and second sets of volume holograms comprise transmission holograms. Brown in view of Ayres and Waldern are related because both teach display systems. 
Waldern discloses a display system (see Fig 9), wherein the first and second sets of volume holograms comprise transmission holograms (see Fig 9; Para [0142, 0167]; use of grating structures is that of transmission holograms, gratings 183 and 184). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Grey in view of Ayres with wherein the first and second sets of volume holograms comprise transmission holograms of Waldern for the purpose of displaying a improved image for improving the user experience. 
Claims 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grey (US 2018/0210205) in view of Pavlopoulos (US 2010/0271587, of record). 
Regarding claim 10, Grey discloses the display system defined in claim 1. Grey does not disclose wherein the first and second light-emitting elements are configured to invert a parity of an image in the light about the second direction. Grey and Pavlopoulos are related because both teach display systems. 
Pavlopoulos disclose a display system (see Fig 7), wherein the first and second light- emitting elements are configured to invert a parity of an image in the light about the second direction (see Fig 7; Para [0053, 0128]; elements 52 and 53 are used in conjunction with lens 54, to invert otherwise reversed image). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Grey with wherein the first and second light-emitting elements are configured to invert a parity of an image in the light about the second direction of Pavlopoulos for the purpose of properly displaying an image to a user with high optical quality without the need for large optical components. 
Regarding claim 11, Grey in view of Pavlopoulos discloses the display system defined in claim 10 (Pavlopoulos: see Fig 7), wherein display module is configured to emit an inverted version of the image in the light received by the optical system (Pavlopoulos: see Fig 7; Para [0053, 0096-0097]; display module emits an inverted image). 
Regarding claim 13, Grey discloses a display system (see Fig 3) comprising: a display unit (see Fig 3; Para [0001]); and an optical system that receives light from the display unit and that redirects the light towards for view (see Fig 3; Para [0048]; light is redirected via input and output gratings H0, H1, and H2 out of the device towards a user), wherein the optical system includes a waveguide that propagates the light along a first axis and an output coupler that redirects the light out of the waveguide (see Fig 3; Para [0048]; an input grating H0 propagates light down the waveguide 12 to an output grating H1 and H2), wherein the output coupler comprises a first set of diffraction gratings and a second set of diffraction gratings that are superimposed in a same volume of a grating medium (see Fig 3; Para [0048]; grating H2 is superimposed on grating H1).

Grey does not disclose wherein the output coupler receives the light with a first parity about the first axis, wherein the output coupler is configured to redirect the light out of the waveguide with a second parity about the first axis that is opposite to the first parity. Grey and Pavlopoulos are related because both teach display systems. 
Pavlopoulos discloses a display system (see Fig 7) wherein the output coupler receives the light with a first parity about the first axis, wherein the output coupler is configured to redirect the light out of the waveguide with a second parity about the first axis that is opposite to the first parity (see Fig 7; Para [0053, 0128]; elements 52 receives reversed image from display and in conjunction with lens 54 and element 53, invert otherwise reversed image).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Grey with wherein the output coupler receives the light with a first parity about the first axis, wherein the output coupler is configured to redirect the light out of the waveguide with a second parity about the first axis that is opposite to the first parity of Pavlopoulos for the purpose of properly displaying an image to a user with high optical quality without the need for large optical components.
Regarding claim 14, Grey in view of Pavlopoulos discloses the display system defined in claim 13 (Pavlopoulos: see Fig 7), wherein the display unit  is configured to emit the light with an image that is inverted about the first axis (Pavlopoulos: see Fig 7; Para [0053, 0128]; display unit emits light of an image that is reversed or mirrored).
Regarding claim 15, Grey in view of Pavlopoulos discloses the display system defined in claim 13 (Grey: see Fig 3), wherein the first set of diffraction gratings is configured to diffract the light in a first direction along a second axis (Grey: see Fig 8; Para [0051]; grating H1 diffracts light in a first diffracted order 1R which is in a negative y direction). 
Regarding claim 16, Grey in view of Pavlopoulos discloses the display system defined in claim 15 (Grey: see Fig 3), wherein a second set of diffraction gratings is configured to diffract the light diffracted in the first direction by the first set of diffraction gratings in a second direction along a third axis (Grey: see Fig 8; Para [0051]; grating H2 diffracts light from grating H1 out of waveguide in a +Z direction). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grey (US 2018/0210205) in view of Pavlopoulos (US 2010/0271587, of record) as applied to claim 13 above, and further in view of Brown (US 8,830,588, of record). 
Regarding claim 17, Grey in view of Pavlopoulos discloses the display system defined in claim 16. Grey in view of Pavlopoulos does not disclose wherein the second set of diffraction gratings is configured to diffract the light in a third direction along the second axis that is opposite to the first direction, and wherein the first set of diffraction gratings is configured to diffract the light diffracted by the second set of diffraction gratings in the third direction in the second direction along the third axis. Grey in view of Pavlopoulos and Brown are related because both teach display systems. 
Brown discloses a display system (see Fig 5) wherein the second set of diffraction gratings is configured to diffract the light in a third direction along the second axis that is opposite to the first direction (see Fig 5; light 120 is diffracted by element 44, in a direction 126 which is opposite a first direction), and wherein the first set of diffraction gratings is configured to diffract the light diffracted by the second set of diffraction gratings in the third direction in the second direction along the third axis (see Fig 5; first diffraction element, 40, diffracts light in third direction in a second direction along a horizontal third axis, 122). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Grey in view of Pavlopoulos with wherein the second set of diffraction gratings is configured to diffract the light in a third direction along the second axis that is opposite to the first direction, and wherein the first set of diffraction gratings is configured to diffract the light diffracted by the second set of diffraction gratings in the third direction in the second direction along the third axis of Brown for the purpose of redirecting light so as to maintain optical performance while reducing the size of components. 
Allowable Subject Matter
Claims 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art of record fails to anticipate or render obvious the first set of diffraction gratings have a first set of grating vectors extending from a first k-space region to a second k-space region and a second set of grating vectors extending parallel to the first set of grating vectors and from a third k-space region to a fourth k-space region, and the second set of diffraction gratings have a third set of grating vectors extending from the first k-space region to the third k-space region and a fourth set of grating vectors extending parallel to the third set of grating vectors and from the second k-space region to the fourth k-space region, along with the structural limitations positively recited in claim 20. 
Claim 21 is allowable due to its dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872    

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872